DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0189232 A1) in view of Zhu et al. (“Zhu”) (US 2022/0114933 A1).
Regarding claims 1 and 27, Wang discloses a display panel, comprising:
a base substrate comprising a display area and a peripheral area surrounding the display area, wherein the peripheral area comprises a first peripheral area (the display apparatus has a display area and a peripheral area, para. 0049), and an edge of the first peripheral area away from the display area is of a first curvature greater than zero (the display area is a substantially circular display area, para. 0066, fig. 4);
a plurality of sub-pixels located at the display area, wherein each of the plurality of sub-pixels comprises a light-emitting element and a pixel driving circuit configured to drive the light-emitting element (the display apparatus is an organic light emitting diode display apparatus, para.0068);
a plurality of data lines located at the display area and electrically connected to the plurality of sub-pixels (the plurality of data lines DL1, DL2, and DL3, para. 0052);
a plurality of gate lines located at the display area and electrically connected to the plurality of sub-pixels (the plurality of gate lines GL1, GL2, and GL3; para. 0052);
a plurality of control signal lines (a connection line CL, para. 0053) located at least at the first peripheral area, wherein at least a part of at least one of the plurality of control signal lines is of a second curvature greater than zero (fig. 5);
a plurality of data signal input lines located at least at the first peripheral area (the plurality of data lines DL, fig. 5); and
a multiplexing circuit located at least at the first peripheral area, located between the plurality of control signal lines and the display area, and comprising a plurality of multiplexing units, wherein each of the plurality of multiplexing units is electrically connected to the plurality of control signal lines, one of the plurality of data signal input lines, and one of the plurality of data lines (the plurality of multiplexers MUX are adjacent to the display area DA. The first region 10 of the gate-driver-on-array circuit GOA is adjacent to the plurality of multiplexers MUX and on a side of the plurality of multiplexers MUX distal to the display area DA. The plurality of clock terminals CT are on a side of the N numbers of shift register units (e.g., the shift register units GOA1, GOA2, and GOA3) in the first region 10 distal to the plurality of multiplexers MUX para. 0054). 
Wang does not specifically disclose each of the plurality of multiplexing units is electrically connected to at least two of the plurality of data lines. However, it would have been obvious to obtain this matter to simplify the circuit and save space on the display device.
Wang does not specifically disclose a gate driving circuit located at the display area and comprising cascaded multistage gate driving units electrically connected to the plurality of gate lines, wherein one or more stages gate driving units of the multistage gate driving units comprise a plurality of gate driving sub- circuits, the plurality of gate driving sub-circuits comprises a first gate driving sub-circuit and a second gate driving sub-circuit that are spaced apart by pixel driving circuits of a first group of sub-pixels of the plurality of sub-pixels.
In a similar field of endeavor of gate-driver-on-array circuit, Zhu discloses a gate driving circuit located at the display area (GOA circuit 12 are disposed in the display area 10, para. 0033) and comprising cascaded multistage gate driving units electrically connected to the plurality of gate lines, wherein one or more stages gate driving units of the multistage gate driving units comprise a plurality of gate driving sub- circuits, the plurality of gate driving sub-circuits comprises a first gate driving sub-circuit and a second gate driving sub-circuit that are spaced apart by pixel driving circuits of a first group of sub-pixels of the plurality of sub-pixels (The GOA circuit 12 includes a GOA unit set 121 and a GOA trace set 122, the GOA unit set 121 and the GOA trace set 122 are respectively disposed in the pixel units 11 that are in two adjacent rows, and the GOA trace set is electrically connected to two ends of the GOA unit set 121 through a plurality of first signal connecting traces 13, para. 0033. The GOA unit set 121 includes a plurality of cascaded GOA units. That is, each GOA unit set 23 includes a plurality of GOA units, such as GOA (1), GOA (2), GOA (M−1), GOA (M), etc. Para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the gate driving circuit as taught by Zhu in the system of Wang in order to obtain the narrow border design.
Regarding claim 2, Wang discloses the plurality of sub-pixels comprises a first row of sub-pixels and a second row of sub-pixels that are arranged in a first direction and adjacent to each other, wherein a number of the first row of sub-pixels is greater than a number of the second row of sub-pixels (the display area is a substantially circular display area, para. 0066, fig. 4); and
at least one of the plurality of multiplexing units is at least partially located at a first area of the first peripheral area, wherein the first area is located on one side of the second row of sub-pixels away from the display area in the first direction, and located on one side of the first row of sub-pixels away from the display area in a second direction perpendicular to the first direction (the plurality of multiplexers MUX are adjacent to the display area DA. The first region 10 of the gate-driver-on-array circuit GOA is adjacent to the plurality of multiplexers MUX and on a side of the plurality of multiplexers MUX distal to the display area DA. The plurality of clock terminals CT are on a side of the N numbers of shift register units (e.g., the shift register units GOA1, GOA2, and GOA3) in the first region 10 distal to the plurality of multiplexers MUX paras. 0053-0054). 
Regarding claim 3, Wang discloses a plurality of control signal connection lines (a connection line CL, para. 0053), through which the plurality of control signal lines is electrically connected to the plurality of multiplexing units (fig. 5).
Regarding claim 4, Wang discloses the plurality of control signal connection lines and the plurality of data lines extend in a same direction (fig. 5).
Regarding claim 6, Wang discloses each of the plurality of control signal lines is of the second curvature (fig. 4).
Regarding claim 7, Wang discloses the second curvature is the same as the first curvature (fig. 4).
Regarding claim 26, Wang discloses a display device, comprising the display panel (paras. 0003 and 0021).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu and further in view of Wang et al. (US 2021/0375173 A1) (“Wang ‘173”).
Regarding claim 5, the combination of Wang and Zhu does not specifically disclose each of the plurality of multiplexing units comprises a plurality of switch transistors … of the at least two of the plurality of data lines.
In a similar field of display panel, Wang ‘173 discloses each of the plurality of multiplexing units comprises a plurality of switch transistors corresponding to the plurality of control signal lines and the at least two of the plurality of data lines in a one-to-one correspondence (referring to FIGS. 6A and 6B, the multiplexing sub-circuit 14 includes a plurality of multiplexing control lines 141, a plurality of third switches 142, and a plurality of multiplexing control terminals J. The multiplexing control lines 141 and the third switches 142 are arranged in the peripheral area S, para. 0097), wherein:
a gate of each of the plurality of switch transistors is electrically connected to a corresponding control signal line of the plurality of control signal lines,
a first electrode of each of the plurality of switch transistors is electrically connected to a corresponding data input line of the plurality of data signal input lines, and
a second electrode of each of the plurality of switch transistors is electrically connected to a corresponding data line of the at least two of the plurality of data lines (the third switch 142 includes a switching transistor M8. A gate of the switching transistor M8 is connected to a corresponding multiplexing control line 141, a first electrode of the switching transistor M8 is connected to a corresponding multiplexing data signal line 143, and a second electrode of the switching transistor M8 is connected to a corresponding data line D, para. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the multiplexing units as taught by Wang ‘173 in the system of Wang and Zhu in order to transmit control signal lines more efficient.
Allowable Subject Matter
5.	Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 8 identifies the distinct limitations “a first sub-group of sub-pixels configured to emit light of a first color, wherein pixel driving circuits of the first sub-group of sub-pixels are electrically connected to anodes of light- emitting elements of the first sub-group of sub-pixels through a first group of anode connection lines; a second sub-group of sub-pixels configured to emit light of a second color, wherein pixel driving circuits of the second sub-group of sub-pixels are electrically connected to anodes of light-emitting elements of the second sub-group of sub-pixels through a second group of anode connection lines; and a third sub-group of sub-pixels configured to emit light of a third color, wherein pixel driving circuits of the third sub-group of sub-pixels are electrically connected to anodes of light-emitting elements of the third sub-group of sub-pixels through a third group of anode connection lines, wherein at least one group of anode connection lines of the first group of anode connection lines, the second group of anode connection lines, or the third group of anode connection lines comprises a plurality of first anode connection lines comprising two first anode connection lines, and the closer one of the two first anode connection lines is to the first gate driving sub-circuit, the greater a length of the one of the two first anode connection lines is”.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishiyama et al. (US 2017/0255049 A1) discloses an active matrix substrate 20a comprises the gate drivers 11 are formed in spaces between the gate lines 13G in the display region. Each of the gate lines 13G is connected with one gate driver 11, but may be connected with a plurality of the gate drivers 11, fig. 3, para. 0077.
Tanaka et al. (US 2016/0019856 A1) discloses active-matrix substrate 20a without the source lines 15S and components connected with the active-matrix substrate 20a, gate drivers 11 are provided between gate lines 13G, i.e. in the display region. In this implementation, four gate drivers 11 are connected with each of the gate lines 13G: GL(1) to GL(k), and two gate drivers 11 are connected with each of the gate lines 13G: GL(n−m) to GL(n), fig. 3, para. 0132.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693